DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim(s) 1-20 is/are pending in this instant application. Claim(s) 1, 5, 13, 16-20 is/are amended. No claim(s) is cancelled or newly added. Pursuant to providing Terminal Disclaimer, the Double Patenting rejection is withdrawn. Applicant adds allowable indicated claim 5 subject matter to base claim 1, however, considering a fresh search, Examiner finds that claim 1 as is recited now is not allowable. Thus, Examiner making this Office Action a non-Final. Examiner also apologies for any inconvenience ensued henceforth. Also, pursuant to amendments made to claim 13, Examiner now deems that claim 13 is now allowable. For details see the Office Action below. 

Response to Arguments
Applicant's arguments filed 2/8/2022 regarding claim 10 is not persuasive. Regarding claim 10, Applicant does not provide any arguments against the rejection made in the previous Office Action of 11/9/2021. Rather, Applicant probably misconstrues that claim 10 is a dependent claim. So, rejection of claim 10 and its dependents are maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Tisch et al. (2017/0006195, hereinafter Tisch).
	

Regarding Claim 10, Tisch discloses a camera (figs. 7-8) comprising: 
multiple drainage ports (a first drainage port, understood as the opening of the upper drain structure 708, fig. 7, ¶0051, a second drainage port understood as the bottom of the lower drainage structure 706, fig. 7), wherein the multiple drainage ports include indentations defined in a body of the camera (first and second drainage ports as defined above include indentations defined in a body of the camera 600, as can be seen from fig. 7, ¶0051-0052); and 
an integrated drainage channel, wherein portions of the integrated drainage channel have a corresponding drainage port (integrated drainage channel is understood implemented in e.g. a first and second drainage channel. First drainage channel is understood as the channel between the recess 704 and port 708, which couples the audio assembly. A second drainage channel 702 is understood coupling the first drainage port 708 to the second drainage port 706, fig. 7. The integrated drainage channel is understood structured between the face and the housing, fig. 6a, 7, ¶0051), and 
wherein portions of the integrated drainage channel couple certain of the multiple drainage ports (second drainage channel 702 is understood coupling the first drainage port 708 to the second drainage port 706, fig. 7.).
 
Regarding claim 11, Tisch discloses the camera of claim 10, wherein portions of the integrated drainage channel include a gap formed between the body of the camera and a housing of the camera (channel 702 and/or 706, 702 is understood include a gap formed between the body of the camera, which is the camera shown in fig. 6a except 602+608, and a housing of the camera, which is 602+608).  

Regarding claim 12, Tisch discloses the camera of claim 10, wherein a portion of the integrated drainage channel is proximal to an edge of the body of the camera (figs. 6, 7, ¶0051).  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tisch in view of Mleczko et al. (US 2017/0302829 A1, hereinafter Mleczko).

Regarding claim 1, Tisch discloses a camera system (figs. 6, 7) comprising: 
a camera body (camera 600 has a body, e.g. comprising top face 620, side face 630, camera lens … etc.; figs. 6, 7. );
a housing, the housing coupled to a face of the camera body (…the front face perimeter portion 608 comprises a set of screws to secure the front face perimeter portion 608 to the remainder of the housing of the camera 600 and to hold the lens window 602 in place – ¶0045. That is the housing 608, 602 etc. is/are understood coupled with either of remainder of the body of the camera 600 and/or the lens of the camera 600, fig. 6a); 
an audio assembly (microphone 710, fig. 7); 
multiple drainage ports (a first drainage port, understood as the opening of the upper drain structure 708, fig. 7, ¶0051, a second drainage port understood as the bottom of the lower drainage structure 706, fig. 7); and 
an integrated drainage channel, wherein portions of the integrated drainage channel couple the audio assembly to one of the multiple drainage ports, couple certain of the multiple drainage ports together, and are structured between the face and the housing (integrated drainage channel is understood implemented in e.g. a first and second drainage channel. First drainage channel is understood as the channel between the recess 704 and port 708, which couples the audio assembly. A second drainage channel 702 is understood coupling the first drainage port 708 to the second drainage port 706, fig. 7. The integrated drainage channel is understood structured between the face and the housing, fig. 6a, 7, ¶0051).  

Tisch is not found disclosing explicitly that, the housing adhesively coupled to a face of the camera body.
However, Mleczko discloses that front and rear housing portion maybe attached to one another by any suitable means, e.g. screws, adhesive or the like thereof (¶0031. Also see ¶0021, ¶0025, ¶0034 etc.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Tisch, so that instead using screws to secure the front face (i.e. housing) perimeter portion, using adhesive to attach the front face and rear housing portion to obtain, the housing adhesively coupled to a face of the camera body, beause, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, using adhesive to secure the housing to the face of the camera body allows preventing moisture entering the camera enclosure (Mleczko, ¶0034).

Regarding claim 2, Tisch in view of Mleczko discloses the camera system of claim 1, wherein a portion of the integrated drainage channel is proximal to an edge of the camera body (figs. 6a, 7, ¶0051).  

Regarding claim 3, Tisch in view of Mleczko discloses the camera system of claim 1, wherein certain of the multiple drainage ports include indentations defined in the camera body (fig. 7).  

Regarding claim 4, Tisch in view of Mleczko discloses the camera system of claim 1, wherein certain of the multiple drainage ports include a gap formed between the camera body and the housing (drainage ports 708, 706 are understood include a gap formed between the camera body and the housing, fig. 7).  

Regarding claim 5, Tisch in view of Mleczko discloses the camera system of claim 1, wherein the multiple drainage ports include indentations defined in the camera body (Tisch: fig. 7).  

Regarding claim 6, Tisch in view of Mleczko discloses the camera system of claim 5, wherein the adhesive is not present on an area of the face (since back cover and main housing are attached by adhesive, it is understood that the limitation is met since other parts of the area of the face, adhesive is not required).  

Regarding claim 7, Tisch in view of Mleczko discloses the camera system of claim 6, wherein a portion of the integrated drainage channel is above the area (Tisch: fig. 7, ¶0051).  
Allowable Subject Matter
Claims 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 13, Tisch discloses an imaging system (camera system of figs. 6-7), comprising: 
multiple drainage ports (a first drainage port, understood as the opening of the upper drain structure 708, fig. 7, ¶0051, a second drainage port understood as the bottom of the lower drainage structure 706, fig. 7); and 
multiple drainage channels (multiple drainage channels implemented in e.g. first drainage channel, understood as the channel between the recess 704 and port 708, which couples the audio assembly, and a second drainage channel 702, understood coupling the first drainage port 708 to the second drainage port 706, fig. 7), 
wherein certain of the multiple drainage channels have a corresponding drainage port (multiple drainage channels have a corresponding drainage port, e.g., first drainage port 708 to the second drainage port 706, fig. 7, ¶0051), 
wherein portions of the multiple drainage channels couple certain of the multiple drainage ports (as best understood for lacking antecedent basis, multiple drainage channel 702, 706 couple certain of the multiple drainage ports, e.g. openings of 708, 706, fig. 7, ¶0051), and 
wherein the multiple drainage channels are coupled together (multiple drainage channels 702, 706 are coupled together, fig. 7).  

However, neither Tisch, nor any other prior arts of record taken alone or in combination reasonably discloses or suggests the limitation of, wherein one of the multiple drainage ports is on a first face of the imaging system and another of the multiple drainage ports is on a second face of the imaging system

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 8, wherein the area is coated with a hydrophobic element.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697